Case: 11-10361       Document: 00511668612         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 11-10361
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




LEVI WOODERTS, JR.,

                                                  Petitioner-Appellant,

versus

REBECCA TAMEZ,

                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-307




Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Levi Wooderts, Jr., federal prisoner # 29639-077, moves to proceed in
forma pauperis (“IFP”) to appeal the dismissal, as an abuse of the writ, of his 28

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10361   Document: 00511668612      Page: 2    Date Filed: 11/17/2011

                                  No. 11-10361

U.S.C. § 2241 application. Wooderts raised due process, double jeopardy, and
cruel-and-unusual-punishment claims, arguing that he should receive credit for
time spent in state custody. The district court denied Wooderts leave to proceed
IFP on appeal, certifying that the appeal was not taken in good faith.
      By moving to proceed IFP, Wooderts challenges the district court’s certifi-
cation that his appeal is not taken in good faith. Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997). We review for abuse of discretion a district court’s decision
to dismiss a habeas application as an abuse of the writ. James v. Cain, 56 F.3d
662, 665 (5th Cir. 1995).
      Wooderts asserts that his application presented meritorious new claims,
and he argues that he can demonstrate cause, based on government interference,
to overcome dismissal for abuse of the writ. The application was an abuse of the
writ because “the legal issue remains the same as the issue raised in his” orig-
inal 2005 § 2241 application, i.e., whether he should receive time credited to his
federal sentence for the time spent in state custody from October 1, 1996, to
April 25, 1997. United States v. Tubwell, 37 F.3d 175, 178 (5th Cir. 1994)
(observing that 28 U.S.C. § 2244(a) applies to § 2241 applications).
      Wooderts’s attempts to characterize the same alleged defect as violations
of due process and double jeopardy do not constitute cause for the purpose of
overcoming abuse of the writ. See James v. Cain, 50 F.3d 1327, 1333-34 (5th Cir.
1995). Wooderts has also not demonstrated cause by showing that government
interference rendered his claims previously unavailable to him, because no
“external impediment” prevented him from constructing or raising the claims
earlier. McCleskey v. Zant, 499 U.S. 467, 497-98 (1991).
      The district court did not abuse its discretion in dismissing the application
as an abuse of the writ. Wooderts has not shown that his appeal involves a non-
frivolous issue. Consequently, his request to proceed IFP is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24 (5th Cir.



                                        2
   Case: 11-10361    Document: 00511668612      Page: 3    Date Filed: 11/17/2011

                                  No. 11-10361

1997); 5TH CIR. R. 42.2. Wooderts’s motion to supplement his brief is also
DENIED.
      Wooderts has previously been warned that frivolous, repetitive, or other-
wise abusive filings would invite sanctions. He has failed to heed that warning.
Accordingly, he is ORDERED to pay a sanction of $100 to the Clerk of this
Court. He is BARRED from filing any pleading in this court or any court subject
to this court’s jurisdiction seeking credit for time served in state custody until
the sanction has been paid in full, unless he first obtains leave of the court in
which he seeks to file such a pleading. Wooderts is further CAUTIONED that
any future frivolous, repetitive, or otherwise abusive filings in the district court
or in this court will subject him to additional and progressively more severe
sanctions.




                                         3